DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The rejections from the Office Action of 8/15/2022 are hereby withdrawn.  New grounds for rejection are presented below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 22 and 24-39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 22 recites, in the 8th element, “at least one output.”  However, this lacks proper antecedent basis as the term was recited in the 7th claim element as “an output” and not “at least one output.”
	The dependent claims are rejected based on their dependence from the independent claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 22, 24-28, 32, 33, and 36-38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coplen (US 7687028 B1) and Carpenter et al. (US 4823623 A)[hereinafter “Carpenter”].
Regarding Claim 22, Coplen discloses an automatic water sampler apparatus [Abstract – “A sequential, time-integrated collector having an electronic controller that actuates either of two electrically-actuated valves, each connected to a water reservoir.”] comprising:
an input unit adapted to collect water, the input unit comprising: at least one water collector for precipitation, the at least one water collector comprising a precipitation gauge [Column 1 lines 15-18 – “The present invention is directed, in general, to water sample collectors and, more particularly, to the sequential, time-integrated collection of precipitation, surface water, and ground water samples for analysis.”Also, Column 7 lines 12-15 – “A tipping bucket rain gauge typically tips every 0.01 inch of rain. When it tips, it activates a switch (such as a reed switch) to electronically record both rain rate and accumulation.”]; and a water collector pump [Column 6 lines 37-49 – “In addition to collecting precipitation samples, the collector 10 of the present invention can be used for collecting time-integrated water samples from wells, streams, or other dynamic sources. For these applications, a pump (not shown), such as a peristaltic pump, is used to draw water from a well or surface-water body. The flow rate is adjusted so that the first funnel 12 is only partially filled during each identical preset time interval. To maintain the integrating aspect of the collector 10, the flow rate of the pump is set so that the pump slowly trickles water into the first funnel 12 continuously over the whole time interval, without the first funnel 12 overflowing.”];
one dosing unit per water collector [See Fig. 1, elements 16, 18, and 20.Column 4 line 52 to Column 5 line 5 – “The first funnel 12 is connected to the first valve 14, which is normally closed. After the preset interval, the controller 28 operates a first actuator 42 to open the first valve 14 for sufficient time (about 1 minute) to allow the water to flow directly into the second funnel 16, which holds the water sample that will be transferred to one of the sample vials 24. The amount of time the first valve 14 is open is adjustable. The volume of the second funnel 16 is typically selected to be about 75% of the volume of the sample vials 24 that hold each sample. A size of about 15 mL works well for the second funnel 16. If the amount of water in the first funnel 12 is less than the amount that the second funnel 16 can hold, all of the sample water is captured and transferred to one of the sample vials 24. If the amount of water in the first funnel 12 is greater than the maximum amount of water the second funnel 16 can hold, the excess water spills over the sides of the second funnel 16 and is discarded. For example, if the second funnel 16 holds a maximum of 15 mL of water and the amount of water in the first funnel 12 is greater than 15 mL, all but 15 mL of the composited water spills over the sides of the second funnel 16 and is discarded.”];
one movable injection unit per water collector [See Fig. 4, vial filler 74 and motor 78.Column 5 line 58 to Column 6 line 13 – “The transfer line 20 is connected to one end of a vial filler 74, which initially positions the transfer line 20 over the outer hole 76. … After the vials 24 in the middle ring 52 have been filled, the ring-changer motor 78 moves the vial filler 74 to position the transfer line 20 over the hole 70 for the inner ring 50, which covers and seals the hole 72 for the middle ring 52. After the vials 24 in the inner ring 50 have been filled, the ring-changer motor 78 moves the vial filler 74 further inward to a final position, which covers and seals the hole 70 for the inner ring 50. Thus, all of the vials 24 are sealed from the time each one is filled until the vials 24 are removed from the collector 10.”];
one tray with a plurality of vials [Fig. 2 – multi-sample carousel 22], each vial comprising a cap [Column 3 lines 6-7 – “Each vial is sealed after being filled.”];
an output per water collector, adapted to evacuate the water outside the apparatus [Column 4 line 65 to Column 5 line 5 – “If the amount of water in the first funnel 12 is greater than the maximum amount of water the second funnel 16 can hold, the excess water spills over the sides of the second funnel 16 and is discarded. For example, if the second funnel 16 holds a maximum of 15 mL of water and the amount of water in the first funnel 12 is greater than 15 mL, all but 15 mL of the composited water spills over the sides of the second funnel 16 and is discarded.”]; and
a main controller unit adapted to control the input unit, the at least one dosing unit, the at least one movable injection unit and the at least one output [Fig. 1 – Controller 28 controls the operation of the entire apparatus],
wherein each of the at least one water collector is independently in fluidic connection with the corresponding dosing unit, the movable injection unit [Fig. 1, fluid pathway between 12 and 24], and the output unit [Column 4 line 65 to Column 5 line 5 – “If the amount of water in the first funnel 12 is greater than the maximum amount of water the second funnel 16 can hold, the excess water spills over the sides of the second funnel 16 and is discarded. For example, if the second funnel 16 holds a maximum of 15 mL of water and the amount of water in the first funnel 12 is greater than 15 mL, all but 15 mL of the composited water spills over the sides of the second funnel 16 and is discarded.”], and
wherein the main controller unit comprises a processor configured to perform: sampling of the at least one water collector [Column 4 lines 28-33 – “A start collection program of the controller 28 is initiated from a variety of inputs, such as a cell phone 30, a precipitation detector 32, a timer 34, or a manual push button or switch 36 on the controller 28. Once the controller 28 has started, precipitation samples are loaded into the sample vials 24 at equal time intervals.”].
	Coplen fails to disclose that the one movable injection unit is one that comprises at least one needle per water collector.  However, Carpenter discloses the use of needles to fill vials [Abstract – “A fluid sample transfer device made of non-toxic inert material and preferably of virgin fluorocarbon material provides a sealed closed system for transferring a sample of the fluid to be analyzed for contaminants into a vial sealed by a self-sealing septum pierced by a pair of hypodermic needles of different length fixed to and extending from a bottom side of a body having a fluid inlet passage and a vent or outlet passage therein. A long needle is connected to the inlet passage and conveys fluid through and out its sharply pointed outlet end situated close to the bottom of a vial being filled therewith and a short hollow needle is connected to the outlet passage and extends to its pointed inlet end situated slightly below the septum of the vial to allow gas above the fluid filling the vial to escape. … Guides may also be provided for guiding a vial into and out of sealing engagement with the needles and the body.”].  It would have been obvious to cap the vials with a self-sealing septum and use needles to inject the water samples into the vials in order to reduce the risk of vial contamination.  It also would have been obvious to use a mechanism to push either the needles or the vials into engagement during the filling process because such an action would have been necessary and because doing so would have facilitated the operation of the apparatus in an automated manner.
	Coplen also fails to disclose a pump per water collector (as in, one for each of the disclosed water collectors including the precipitation collector) and that each of the least one pump is configured for controlling the inflow of water to be analyzed through the system and towards the corresponding output.  However, Carpenter discloses the use of such a pump [The syringes of Carpenter.  See Paragraph [00115] of the instant Specification – “One dosing unit can comprise a reciprocating pump. An example of reciprocating pump is a syringe[.]”Also, see Column 2 lines 37-46 and Column 5 lines 55-59:
“FIG. 3 is a view in elevation of still another embodiment of the fluid transfer in which a fluid inlet passage is connected by a compression fitting and tubing to a bladder pump connected to the source of fluid and a second fluid inlet passage is connected by a second compression fitting and tubing to a filtering device and a valve for selectively closing off or allowing the fluid to flow either to the longer needle or to the filtering device and the vent passage connected by a compression fitting and tube.”“That is, the vial is inserted and positioned as before, either the valve 84 closed or opened prior to starting the bladder pump and pumping the fluid into the vial and either closing the valve 84 or stopping the bladder pump when the vial is filled[.]”].  It would have been obvious to use such pumps to control the amount of fluid being added to a sample container.

Regarding Claim 24, Coplen discloses that the processor is configured to perform sampling or simultaneous sampling at a rate ranging between one sample per minute and one sample per month [Column 5 lines 35-36 – “The maximum amount of time any one of the vials 24 may be open is about 5 minutes.”].

Regarding Claim 25, the combination of Coplen and Carpenter would disclose that the one dosing unit per water collector comprises a reciprocating pump [The syringes of Carpenter.  See Paragraph [00115] of the instant Specification – “One dosing unit can comprise a reciprocating pump. An example of reciprocating pump is a syringe[.]”Also, see Column 2 lines 37-46 and Column 5 lines 55-59:
“FIG. 3 is a view in elevation of still another embodiment of the fluid transfer in which a fluid inlet passage is connected by a compression fitting and tubing to a bladder pump connected to the source of fluid and a second fluid inlet passage is connected by a second compression fitting and tubing to a filtering device and a valve for selectively closing off or allowing the fluid to flow either to the longer needle or to the filtering device and the vent passage connected by a compression fitting and tube.”“That is, the vial is inserted and positioned as before, either the valve 84 closed or opened prior to starting the bladder pump and pumping the fluid into the vial and either closing the valve 84 or stopping the bladder pump when the vial is filled[.]”See Column 1 lines 59-60 of US 5820579 A (“a reciprocating type pump such as a diaphragm or bladder pump”) as evidence that bladder pumps can be considered “reciprocating pumps.”].

Regarding Claim 26, Coplen discloses that the at least one water collector comprises:
a funnel adapted to collect precipitation [Fig. 1 – first funnel 12];
a first closed container [Fig. 1 – first funnel and tube portion just above first valve 14.  Column 4 lines 52-53 – “first valve 14, which is normally closed.”]; and
a second closed container [Fig. 1 – second funnel and tube portion just above second valve 18.  Column 5 lines 19-20 – “second valve 18, which is normally closed.”];
the first and second closed containers comprising respectively a first and a second air-release opening [Open tops of 12 and 16 would let air up through the bottom when valves 14 and 18 are opened], a first and a second inlet [Inlets to the tube portions from the top] and a first and a second outlet [Outlets of the tube portions through the bottoms when valves 14 and 18 are opened];
the first and second closed containers being fluidly connected to the corresponding dosing unit respectively through the first and second outlets by means of a merging element [Fig. 1 – transfer line 20]; and
the funnel comprising a conduit, the conduit being fluidly connected to the first closed container through the first inlet [Bottom portion of first funnel 12 that connects to the tube portion just above first valve 14.].

Regarding Claim 27, Coplen discloses that the at least one water collector comprises:
a funnel adapted to collect precipitation [Fig. 1 – first funnel 12];
a first closed container [Fig. 1 – first funnel and tube portion just above first valve 14.  Column 4 lines 52-53 – “first valve 14, which is normally closed.”]; and
a second closed container [Fig. 1 – second funnel and tube portion just above second valve 18.  Column 5 lines 19-20 – “second valve 18, which is normally closed.”];
the first and second closed containers comprising respectively a first and a second air-release opening [Open tops of 12 and 16 would let air up through the bottom when valves 14 and 18 are opened], a first and a second inlet [Inlets to the tube portions from the top] and a first and a second outlet [Outlets of the tube portions through the bottoms when valves 14 and 18 are opened];
the first and second closed containers being fluidly connected to the one dosing unit respectively through the first and second outlets by means of a merging element [Fig. 1 – transfer line 20]; and
the funnel comprising a conduit, the conduit being fluidly connected to the second closed container through the second inlet [Bottom portion of first funnel 12 that connects to the tube portion just above first valve 14 and eventually passes water through to tube portion just above second valve 18.].

Regarding Claim 28, Coplen discloses that the conduit is a flexible conduit [Column 4 lines 42-43 – “The first funnel 12 may be constructed of materials such as plastic or aluminum”].

Regarding Claim 32, Coplen discloses that the funnel comprises a removable water filter [Column 6 lines 56-57 – “Referring to FIG. 6, a screen 110 may be placed on top of or within the first funnel 12 to block debris from entering it.”].

Regarding Claim 33, Coplen discloses that the second closed container has a volume up to 500 mL [Column 4 lines 58-62 – “The volume of the second funnel 16 is typically selected to be about 75% of the volume of the sample vials 24 that hold each sample.  A size of about 15 mL works well for the second funnel 16.”], but fails to disclose that the first closed container has a volume up to 500 mL [Column 4 lines 45-47 – “The first funnel 12 may have a diameter of about 20 cm, with a maximum sample volume of about 1000 mL, for example.”].  However, it would have been obvious to size the first funnel and tube portion as recited as a design choice so as to reduce the size, weight, and cost of the apparatus.  See MPEP 2144.04(IV)(A).

Regarding Claim 36, the combination of Coplen and Carpenter would disclose that the movable injection unit comprises two needles [The syringes of Carpenter].

Regarding Claim 37, Coplen discloses that the apparatus is fitted within a frame [Fig. 2 – container 56 and its contents], the frame further comprising two positioning units configured to position the at least one movable injection unit to a predefined location of the tray [Fig. 4 – carousel motor 38 and ring-changer motor 78].

Regarding Claim 38, Coplen discloses that the automatic water sampler apparatus further comprises at least one portable battery configured to power the automatic water sample apparatus [Column 7 line 1 – “The present invention can be battery or solar powered”].

	Claim(s) 29-31, 34, and 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coplen (US 7687028 B1), Carpenter et al. (US 4823623 A)[hereinafter “Carpenter”], and Duncan (US 20110011474 A1).
Regarding Claim 29, Coplen fails to disclose that the first and second closed containers are fluidly connected to the corresponding dosing unit respectively through the first and second outlet through a first and second 3-way stopcock.
However, Duncan discloses a multipath stopcock for establishing fluidic connections between fluid sources and fluid destinations [Abstract – “A stopcock is provided with multiple ports joining multiple fluid conduits leading between fluid sources and fluid destinations. … With different positioning of ports and different configurations of fluid flow paths within the central hub, stopcocks having different numbers of operable positions are provided including two, three, four, six and eight way stopcocks.”].  It would have been obvious to use 3-way multipath stopcocks and corresponding tubing to deliver water gathered from other water test sources (and their corresponding containers)[Column 1 lines 15-18 of Coplen – “The present invention is directed, in general, to water sample collectors and, more particularly, to the sequential, time-integrated collection of precipitation, surface water, and ground water samples for analysis.”Under this interpretation the different “containers” would correspond to the different containers (having different “outlets”) for the different water sources.] to the dosing unit because doing so would have allowed for a manner of providing water from the other water test sources to the dosing unit for dosing and sample collection.  It would have been obvious to provide a path to the output unit to allow for unneeded water to be discarded.

Regarding Claim 30, the combination of Coplen and Duncan would disclose that each of the first and second 3-way stopcocks comprises:
a first way which is respectively fluidly connected to the first outlet or the second outlet [Connection between container and stopcock];
a second way which is fluidly connected to the corresponding dosing unit by means of the merging element [Connection between stopcock and dosing unit]; and
a third way, the third way being respectively a first fluidic exit and a second fluidic exit [Connection between stopcock and output unit].

Regarding Claim 31, Coplen fails to disclose that the first and second 3-way stopcocks are electrically and/or mechanically connected to a first and second actuator, the first and second actuators comprising respectively a first and second control device.  However, Coplen discloses the control of the apparatus through controller 28 and actuators 42, 44, and 38 [See Fig. 1].  It would have been obvious to provide electromechanical control of the stopcocks in order to automate the water collection process from the other water test sources.

Regarding Claim 34, Coplen fails to disclose that the fluidic connection between each of the at least one water collector and the corresponding dosing unit is a corresponding 4-way stopcock,
the 4-way stopcock comprises a first way which is fluidly connected to a merging element;
the 4-way stopcock comprises a second way which is fluidly connected to the dosing unit;
the 4-way stopcock comprises a third way which is fluidly connected to the output unit; and
the 4-way stopcock comprises a fourth way which is fluidly connected to the movable injection unit.
However, Duncan discloses a multipath stopcock for establishing fluidic connections between fluid sources and fluid destinations [Abstract – “A stopcock is provided with multiple ports joining multiple fluid conduits leading between fluid sources and fluid destinations. … With different positioning of ports and different configurations of fluid flow paths within the central hub, stopcocks having different numbers of operable positions are provided including two, three, four, six and eight way stopcocks.”].  It would have been obvious to use a 4-way multipath stopcock and corresponding tubing to deliver water gathered from other water test sources [Column 1 lines 15-18 of Coplen – “The present invention is directed, in general, to water sample collectors and, more particularly, to the sequential, time-integrated collection of precipitation, surface water, and ground water samples for analysis.”] to the dosing unit and movable injection unit because doing so would have allowed for a manner of providing water from the other water test sources either directly to be introduced into a test vial or to allow for the use of the dosing unit prior to doing so.  It would have been obvious to provide a path to the output unit to allow for unneeded water to be discarded.

Regarding Claim 35, Duncan fails to disclose that the 4-way stopcock is at least one of electrically and mechanically connected to a third actuator, the third actuator comprising a third control device.  However, Coplen discloses the control of the apparatus through controller 28 and actuators 42, 44, and 38 [See Fig. 1].  It would have been obvious to provide electromechanical control of the stopcock in order to automate the water collection process from the other water test sources.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coplen (US 7687028 B1), Carpenter et al. (US 4823623 A)[hereinafter “Carpenter”], and Kolodziej (US 5667704 A).
Regarding Claim 39, Coplen fails to disclose that the processor is a single-board computer.  However, Kolodziej discloses a controller in the form of a single-board computer [Abstract].  It would have been obvious to use such a computer as part of the controller of Coplen in order to reduce its size and complexity of manufacture.

Response to Arguments
Applicant argues:

    PNG
    media_image1.png
    121
    790
    media_image1.png
    Greyscale

Examiner’s Response:
	The corresponding claim interpretation is hereby withdrawn.

Applicant argues:

    PNG
    media_image2.png
    121
    793
    media_image2.png
    Greyscale
…

    PNG
    media_image3.png
    104
    789
    media_image3.png
    Greyscale

Examiner’s Response:
	The corresponding rejections are hereby withdrawn.  Also, the 35 USC 112(a) enablement rejection is hereby withdrawn.

Applicant argues:

    PNG
    media_image4.png
    765
    788
    media_image4.png
    Greyscale
…

    PNG
    media_image5.png
    169
    790
    media_image5.png
    Greyscale

Examiner’s Response:
	The Examiner respectfully disagrees.  As noted by the Applicant, Coplen teaches that the excess water is “discarded.”  As such, Coplen teaches that the excess water has an “output” somewhere.

Applicant argues:

    PNG
    media_image6.png
    438
    792
    media_image6.png
    Greyscale

Examiner’s Response:
	The Examiner agrees that Coplen does not disclose the recited “pump” in its currently recited form.  New grounds for rejection are presented above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 20030143748 A1 – Milk Sampling Apparatus And Method
US 20110092828 A1 – Fluid Delivery System, Fluid Path Set, And Pressure Isolation Mechanism With Hemodynamic Pressure Dampening Correction
US 20010037693 A1 – Hybrid Passive/automated Flow Proportional Fluid Sampler
US 3958457 A – Electronically Operated Tipping-bucket Rain Gauge
US 5820579 A – Method And Apparatus For Creating Pulsatile Flow In A Cardiopulmonary Bypass Circuit [See Column 1 lines 59-60 of US 5820579 A (“a reciprocating type pump such as a diaphragm or bladder pump”) as evidence that bladder pumps can be considered “reciprocating pumps.”]
US 4749337 A – Reciprocating Bladder Pump, And Methods Of Constructing And Utilizing Same 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE ROBERT QUIGLEY whose telephone number is (313)446-4879. The examiner can normally be reached 11AM-9PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE R QUIGLEY/           Primary Examiner, Art Unit 2857